Exhibit 10.2

 

LOGO [g691366g75g69.jpg]

Stock Option Award Agreement

Grant Date: [            ]

Your Stock Option award is subject to all the terms and provisions of the
Knowles Corporation 2014 Equity and Cash Incentive Plan (“Plan”), which terms
and provisions are expressly incorporated into and made a part of the award as
if set forth in full herein. A copy of the Plan can be found on the Merrill
Lynch stock plan administration website.

In addition, your Stock Option is subject to the following:

 

  1. Your Stock Option is subject to earlier termination as provided in the
Plan, for example, upon termination of employment prior to the expiration date.

 

  2. It is your responsibility to keep track of your Stock Option grants and to
ensure that you exercise your Stock Options before they expire. Knowles is not
responsible for reminding or notifying you that your Stock Option is nearing its
expiration date.

 

  3. You shall vest in the Stock Option, and the Stock Option shall become
exercisable, per the dates on your Award Statement. You must be an active
employee of Knowles or an affiliate on a vesting date in order for your Stock
Options to vest, with certain exceptions as provided in the Plan.

 

  4. You may exercise your options using any of the methods set forth in the
plan, including cashless exercise procedures whereby Merrill Lynch will advance
the cash needed to exercise the Stock Option and you instruct Merrill Lynch to
sell all or a portion of the shares acquired upon exercise of the option, and
Merrill Lynch will pay you the proceeds of the sale, less the exercise price,
taxes, commissions. You must first establish an account with Merrill Lynch to
use the cashless exercise procedure.

 

  5. As a condition of receiving your Stock Option award, you agree to be bound
by the terms and conditions of the Knowles Corporation Anti-hedging and
Anti-pledging Policy and by any Clawback Policy to be adopted by Knowles, as
such policies may be in effect from time to time. The Anti-hedging and
Anti-pledging Policy prohibits hedging or pledging any Knowles equity securities
held by you or certain designees, whether such Knowles securities are, or have
been, acquired under the Plan, another compensation plan sponsored by Knowles,
or otherwise. Please review the Anti-hedging and Anti-pledging Policy to make
sure that you are in compliance. You may obtain a copy of the current version of
the Anti-hedging and Anti-pledging Policy, and any Clawback Policy to be adopted
by Knowles, on the Merrill Lynch stock plan administration website.

 

  6. For Non-US Employees, your Stock Option award is subject to the terms and
conditions of the attached Addendum for Non-US Employees.

 

  7. Your Stock Option is not transferrable by you other than by will or the
laws of descent and distribution and in accordance with the applicable terms and
conditions of the Plan.

 

  8. Knowles reserves the right to amend, modify, or terminate the Plan at any
time in its discretion without notice.

 

  9. You must accept this award by logging onto the Merrill Lynch stock plan
administration website.

 

LOGO [g691366g38j41.jpg]